

	

		II

		Calendar No. 57

		109th CONGRESS

		1st Session

		S. 48

		[Report No. 109–41]

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Lautenberg (for

			 himself and Mr. Corzine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			March 17, 2005

			Reported by Mr.

			 Domenici, with amendments

			Omit the part struck through and insert the part

			 printed in italic

		

		A BILL

		To reauthorize appropriations for the New Jersey Coastal

		  Heritage Trail Route, and for other purposes.

	

	

		1.Reauthorization of

			 Appropriations for New Jersey Coastal Heritage Trail Route

			(a)ReauthorizationSection

			 6 of Public

			 Law 100–515 (16 U.S.C. 1244 note) is

			 amended—

				(1)in subsection

			 (b)(1), by striking $4,000,000 and all that follows and

			 inserting such sums as are necessary; and

				(2)in subsection (c),

			 by striking 10 and inserting 12.

				(a)

				ReauthorizationPublic Law 100–515 (16 U.S.C.

			 1244 note) is amended by striking section 6 and inserting the following:

				

					6.Authorization of

				appropriations

						(a)In

				GeneralThere are authorized to be appropriated to the Secretary

				such sums as are necessary to carry out this Act.

						(b)Use of funds

							(1)In

				generalAmounts made available under subsection (a) shall be used

				only for—

								(A)technical assistance;

				and

								(B)the design and

				fabrication of interpretive materials, devices, and signs.

								(2)LimitationsNo

				funds made available under subsection (a) shall be used for—

								(A)operation, repair, or

				construction costs, except for the costs of constructing interpretive exhibits;

				or

								(B)operation, maintenance,

				or repair costs for any road or related structure.

								(3)Cost-sharing

				requirement

								(A)Federal

				shareThe Federal share of any project carried out with amounts

				made available under subsection (a)—

									(i)may not exceed 50 percent

				of the total project costs; and

									(ii)shall be provided on a

				matching basis.

									(B)Form of non-federal

				shareThe non-Federal share of carrying out a project with

				amounts made available under subsection (a) may be in the form of cash,

				materials, or in-kind services, the value of which shall be determined by the

				Secretary.

								(c)Termination of

				authorityThe authorities provided to the Secretary under this

				Act shall terminate on September 30, 2007.

						.

			(b)Strategic

			 plan

				(1)In

			 generalNot later than

			 2

						3 years after the date

			 of

			 enactment of this Act

						 on which

			 funds are made available, the Secretary of the Interior shall

			 prepare a strategic plan for the New Jersey Coastal Heritage Trail

			 Route.

				(2)ContentsThe

			 strategic plan shall describe—

					(A)opportunities to

			 increase participation by national and local private and public interests in

			 the planning, development, and administration of the New Jersey Coastal

			 Heritage Trail Route; and

					(B)organizational

			 options for sustaining the New Jersey Coastal Heritage Trail Route.

					

	

		March 17, 2005

		Reported with amendments

	

